DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquet et al. (2008/0060556) in view of Hoang et al. (2012/0216723).
Regarding claims 1 and 4:  Jacquet et al. teach a method for inerting harmful impurities of clays in hydraulic compositions (controlling clay impurities in construction aggregates) [0001], comprising:  combining with a plurality of clay-bearing aggregates a polycondensate of dialkylalmine and epichlorohydrin as represended by structural formula (I) [0002, 0087, 0091; Examples].
Jacquet et al. fail to teach that the polycondensate is ion-exchanged to include acetate groups along with the chloride groups. 
However, Hoang et al. teach using ion exchange to exchanging at least part of the chloride ions with less corrosive ions, wherein after ion-exchange treatment the cationic polymer comprises at least 0.1% of halide ions [0106-0108] in a method for neutralizing the harmful effects of clay impurities in hydraulic compositions [0108].  Hoang et al. teach that the reduction of chloride ions provides many advantages [0009-0115].  Hoang et al. teach that acetate ions are an alternative to chloride ions [0068].

The amount of chloride and acetate ions overlaps the claimed ranges.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.  It would have been obvious to optimize the amount of ion exchange for the desired properties of the cationic polymer. 
Regarding claims 5-7:  Jacquet et al. teach using from 2 to 2 to 20 wt% based on the weight of dry clay [0080; Examples].
Regarding claim 8:  Jacquet et al. teach sand [0073; Examples].  
Regarding claim 9:  Jacquet et al. teach mixing their polymer with the clay at a quarry before being combined with concrete or mixing the polymer with the concrete [0081-0082; Examples].
Regarding claims 10 and 12:  Jacquet et al. teach further combining with cement and a polycarboxylate comb polymer [0024; Examples].
Regarding claim 11:  Jacquet et al. teach further combining with cement and superplasticizer (water reducing agent) [0024; Examples].

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquet et al. (2008/0060556) in view of Hoang et al. (2012/0216723).
Regarding claims 1 and 4:  Jacquet et al. teach a method for inerting harmful impurities of clays in hydraulic compositions (controlling clay impurities in construction aggregates) [0001], comprising:  combining with a plurality of clay-bearing aggregates a polycondensate of dialkylalmine and epichlorohydrin as represended by structural formula (I) [0002, 0087, 0091; Examples].  Jacquet et al. teach using from 2 to 2 to 20 wt% of the polycondensate based on the weight of dry clay [0080; Examples].
Jacquet et al. fail to teach that the polycondensate is ion-exchanged to include acetate groups along with the chloride groups. 
However, Hoang et al. teach using ion exchange to exchanging at least part of the chloride ions with less corrosive ions, wherein after ion-exchange treatment the cationic polymer comprises at least 0.1% of halide ions [0106-0108] in a method for neutralizing the harmful effects of clay impurities in hydraulic compositions [0108].  Hoang et al. teach that the reduction of chloride ions provides many advantages [0009-0115].  Hoang et al. teach that acetate ions are an alternative to chloride ions [0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ion exchange as taught by Hoang et al. to partially exchange acetate ions for chloride ions in the cationic polymer of Jacquet et al. such that the polymer comprises at least 0.1% of chloride ions to provide many advantages to the hydraulic composition produced.
The amount of chloride and acetate ions overlaps the claimed ranges.  
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.  It would have been obvious to optimize the amount of ion exchange for the desired properties of the cationic polymer. 
Regarding claim 16:  Jacquet et al. teach further combining with cement and a polycarboxylate comb polymer [0024; Examples].

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged that the specified amounts of acetate and chloride provides beneficial effects.  This is not persuasive because the Applicant does not have the data to support their conclusion.  The only comparative example is when no CCA is used in Table 3.  The Applicant has not tested any other polymer than 80% acetate and 20% chloride.  The criticality of the claimed ranges has not been established.  The Applicant has not demonstrated unexpected results over the closest prior art, which is Jacquet et al.  The Applicant does not have a comparative example wherein the polymer does not have acetate groups.  
The Applicant has alleged that Jacquet et al. is “inerting” clays for a different reason than the Applicant.  This is not persuasive because the claim limitations are still In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  See MPEP 2144.
The Applicant has made the argument that there is not teaching to a PHOSITA starting with Jacquet et al. to have a relatively low amount of chloride.  This is not persuasive because Hoang et al. provide the motivation.  The skilled artisan is not limted to the disclosure of Jacquet et al.  Hoang et al. teach using ion exchange to exchanging at least part of the chloride ions with less corrosive ions, wherein after ion-exchange treatment the cationic polymer comprises at least 0.1% of halide ions [0106-0108] in a method for neutralizing the harmful effects of clay impurities in hydraulic compositions [0108].  Hoang et al. teach that the reduction of chloride ions provides many advantages [0009-0115].  
In the absence of unexpected results it would have been obvious to use any compound to replace the chloride ion.  The Applicant has not established unexpected results due to the use of acetate instead of any other compound.  Hoang et al. teach that .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763